Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-8 and species A, silicon substrate in the reply filed on 1/28/2022 is acknowledged.
Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.

Claim Objections
Claims 1-8 are objected to because of the following informalities. Appropriate correction is required.
Claim 1. It is conventional in the United States to use hyphens instead of tildas for number ranges. For this reason the use of tildas is objected to.

Claims 2-8. These claims are objected to for being dependent upon an objected claim.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the 

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Claim 6. The specification does not provide enablement for a concentration up to infinite which is what these claims effectively claim due to the lack of an upper bound. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Jin et al., CN 102400188 A in view of at least one of Klocke et al., U.S. Patent App. Pub. No. 2005/0081744 A1 [hereinafter Klocke] and/or Banik, II et al., U.S. Patent App. Pub. No. 2022/0010446 A1 [hereinafter Banik]. A machine translation was used for Jin et al. [hereinafter Jin].
The body of the claim is generally written with parentheses following the limitations indicating the prior art’s teachings and/or examiner notes.

Claim 1. The following references render this claim obvious.
I. Jin
A method of fabricating a nano-twinned crystal film, comprising: 
utilizing an electrolyte solution including copper salt (copper sulfate; Lu [0021]-[0022], [0045]), acid (pH is 0.5-1.5, thus some acid must have been used, otherwise it would have been obvious to a person having ordinary skill in the art at the time of the invention to have used some acid in order to obtain the desired pH of 0.5-1.5; Lu [0021]), and a water or alcohol- soluble organic additive (gelatin in aqueous solution; Lu [0023]); and 
performing electrodeposition (electroplating; Lu [0024]), under conditions of a current density of 20~100 mA/cm2, (10-40 mA/cm2; id.) …, and a cathode-anode distance of 10~300 mm (50-150 mm; id.), to form the nano-twinned crystal film on a surface at the cathode (nano-twinned crystal plated; Lu abstract, [0002], [0050]-[0051]).
II. Voltage – at least one of Klocke and/or Banik
Lu is silent on a voltage of 0.2-1.0V.
But Lu must use a voltage. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
	A. Klocke

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Klocke’s voltage of 0.1-1 V to yield the predictable result of having a suitable voltage to electroplate copper with.
	B. and/or Banik
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
Banik teaches that the voltage is a variable that achieves the recognized result of affecting the copper to deposit, hence making it a result-effective variable. See Banik [0050].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).
	
Claims 4 & 8. Lu is silent on (claim 4) the method of claim 1, wherein the surface is a surface of a silicon substrate, a titanium substrate, an iron substrate, a nickel substrate, a copper substrate, or a substrate surface having a [111] crystal orientation and (claim 8) the method of claim 1, wherein the method is applied to a through-silicon via, an interconnect of a semiconductor chip, a pin through hole of a package substrate, a metal wire, or a trace in a substrate.

Banik teaches a method using copper electroplating on silicon wafers to fabricate interconnects, wires, and/or through silicon vias to make integrated circuits. Banik [0003]-[0005], [0026]-[0028].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Banik’s method on silicon wafers to fabricate interconnects, wires, and/or through silicon vias to make integrated circuits.

Claim 2. Lu is silent on the method of claim 1, wherein the water or alcohol-soluble organic additive is selected from a group consisting of Dexamethasone, Hydrocortisone, starch, Gum Arabic, Glucose, Fructose, galactose, Polysaccharide, Sucrose, Maltose, Lactose, Oligosaccharide, Cellulose, Carboxymethyl Cellulose, Carboxyethyl Cellulose, Carboxypropyl Cellulose, Methyl Cellulose, Hydroxymethyl Cellulose, Hydroxyethyl Cellulose, Hydroxypropyl Cellulose, Ethyl Cellulose, Propyl Cellulose, pectin, Glyceraldehyde, Dihydroxyacetone, Glycerol, Chitin, Hemicellulose, Xylose, Arabinose, Mannose, Lignin, poly(oxyethylene), Polyethylenimine, Polyphenylene oxide, Polyethylene glycol, Poly(acrylic acid), Polyacrylamide, Polyvinyl alcohol, Polystyrene sulfonate, Dioctyldimethylammonium bromide, Polypropylene glycol, Polytetrahydrofuran, poly(sodium styrenesulfonate), ethylene glycol, Bis-(sodium sulfopropyl)-disulfide, Didecyldimethylammonium chloride, Didodecyldimethylammonium chloride, Ditetradecyldimethylammonium bromide, Dihexadecyldimethylammonium bromide, 
However, it would have been obvious to have plated silicon wafers to fabricate interconnects, wires, and/or through silicon vias as explained in the claims 4 & 8 rejections.
Banik teaches a method using a suppressor such as polyethylene glycol in at a concentration between 30-300 ppm (i.e. 0.03-0.3 g/L) in combination with other additives allows “for deposition of copper structures without voids from the bottom-up while producing a relatively flat deposited surface.” Banik [0043], [0046]-[0047].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Banik’s method in order to deposit copper structures without voids from the bottom-up while producing a relatively flat deposited surface.

Claim 3. Lu is silent on the method of claim 1, wherein the acid in the electrolyte solution is sulfuric acid, hydrochloric acid, phosphoric acid, methanesulfonic acid, sulfonic acid, or a mixture thereof.
However, it would have been obvious to have plated silicon wafers to fabricate interconnects, wires, and/or through silicon vias as explained in the claims 4 & 8 rejections.
Klocke teaches sulfuric acid provides “the high ionic conductivity to the plating composition necessary to achieve high throwing power.” Klocke [0008].

Alternatively, Banik teaches sulfuric acid is “used to control the conductivity of the plating bath.” Banik [0042].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with sulfuric acid to control the conductivity of the plating bath.
Alternatively, Lu must achieve a pH of 0.5-1.5 somehow.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with sulfuric acid to make a pH of 0.5-1.5.

Claim 5. The method of claim 1, wherein the copper salt is copper sulfate, and a concentration of the copper salt in the electrolyte solution is 0.3 mol/L or more (180 g/L, i.e. 1.1 M; also 150 g/L). Lu [0045], [0060].

Claims 6-7. (claim 6) The method of claim 1, wherein the water or alcohol-soluble organic additive is in an amount of 0.0001 g/L or more (claim 7) the method of claim 6, wherein the water or alcohol-soluble organic additive is in the amount of 0.0001 g/L to 0.1 g/L (rejected for similar reasons stated in the claim 1 rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.